DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Receipt of Applicant’s Amendment filed November 23, 2021 is acknowledged.



Response to Amendment
Claims 1 and 15 have been amended.  Claims 2, 9-14, and 16 have been previously canceled.  Claims 1, 3-8, 15, and 17-24 are pending and are provided to be examined upon their merits.


Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §112, pg. 8 of Remarks:
V. Claim Rejections — 35 U.S.C. 112
The Applicant maintains their traverse of the rejection to claims 1, 3-8, 15, and 17-24 under 3 U.S.C. 112 as failing to comply with the written description. The Office Action at page 12 has maintains rejections based on the terminology used to describe the claimed status timer. As discussed and agreed upon in the Interview, the Applicant has amended and simplified the claims based on a timer and a timing interval as discussed in paragraphs [0014] and [0068] of the Specification. The Applicant respectfully submits that amended claims reflect that a timer is utilized by the submission manager to determine when to check that 
In light of the further amendments to claims 1 and 15, the Applicant respectfully submits that a person of ordinary skill in the art would understand that the claimed timer is utilized by the submission manager to determine when to check if the contra-side order is still pending at the exchange. Accordingly, the Applicant respectfully requests reconsideration and withdrawal of this rejection.
From the disclosure:
“…In some examples, the submission manager periodically (e.g., based on a timer) checks to determine if the contra-side order is still pending at the exchange. Additionally or alternatively, in some examples the submission manager determines the contra-side trade order is no longer pending at the exchange based on a fill message received from the exchange…” [0014]

“In some examples, to determine if a contra-side trade order is still pending at the exchange 406, the submission manager 402 repeatedly checks the respective price level at a predetermined period of time (e.g., a time interval). For example, every five (5) seconds the submission manager 402 may check to determine if a contra-side trade order is still pending at the exchange 406. The submission manager 402 may repeatedly check the price level at the exchange 406 and/or repeatedly check the order book 408 to determine the status of the contraside trade order…” [0068]

Withdrawn based on the claim amendments.

Applicant argues 35 USC §101, starting pg. 8 of Remarks (footnotes omitted):
VII. Claim Rejections — 35 U.S.C. 101
The Applicant now turns to the rejection of claims 1, 3-8, 15, and 17-24 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. However, to expedite prosecution, the Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter.
Before addressing the substantive rejections, the Applicant believes it is necessary to address several issues raised in the Office Action. For example, the Applicant has maintained a discussion of Ex part Smith’ because it reflects the Office position that electronic trading systems, including improvement to 
As explained in the Specification, "[t]he purpose of the temporary restraint on execution is to allow a preset grace period within which other in- crowd market participant quotes or orders [may be] submitted at the best price represented by the new in-crowd market participant quote." Spec. 9.55. The Specification further explains "[a]dvantages of temporarily restraining this type of trade include[] encouraging more in-crowd market participants to quote at the best price and the removal of any communication or computer hardware advantage among the in-crowd market participants." Id. Thus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems. 
(Emphasis added.)
Thus, the improvement to technology is the temporary restraints on execution of trades that “provide a specific technological improvement over prior derivatives trading systems.” (Emphasis added.) In the case at hand, no known electronic trading system provides the features and functionality of practical application realized by the submission manager recited as part of the claimed electronic trading system. Accordingly, the features and functionality of the pending claims reflect an improvement when considered with respect to known electronic trading systems.
Examiners follow the MPEP guidelines.  There is nothing in the MPEP requiring examiners to also follow Informative decisions.  In any case, PTAB rulings are case specific and Ex parte Smith was before the October 2019 Update to the PEG.
The Applicant now turns to the specific evaluation of whether the claims recite a judicial exception under Prong One of Revised Step 2A discussed in 
Applicant is arguing that “avoid orders” is not abstract.  While the Examiner respectfully disagrees, “avoid orders” is not claimed anyway and preventing orders from being sent to an exchange is still abstract.  The submission manager and electronic trading system appear to be either software or computers (e.g. para’s. [0014] and [0080]).
The Applicant further maintains that, under Prong Two of Revised Step 2A of the criteria for subject matter eligibility discussion in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. In particular, the Applicant respectfully submits that the recited mechanism for avoiding orders that cross operates to delay and prevent submission of a trade order to an electronic exchange that, in turn, represents an improvement to an electronic trading system which is an example of protectable other technology discussed in MPEP 2106.04(d)(1). As mentioned during the Interview, the mechanism for avoiding orders that cross is not directed to generic computing device but is instead focused on an electronic trading system such as a hybrid derivatives trading system found to be patent-eligible in Smith. The Applicant maintains that the action of both the POP and the Director in designating Smith as Informative reflect that the decision addresses issues involving agency policy or procedure. In this instance, the position of both the POP and the Director supports the patentability of improvements to electronic trading systems. For these reasons, the Applicant maintains that the claimed subject matter of Smith and the case at hand both relate to improvements to electronic trading systems, which is plainly 
From MPEP 2106.05(a)…
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).” 
Applicant needs to cite from their specification a technical explanation of new/improved technology and identify the new/improved technology in the claims.
Consequently, the Applicant maintains that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.
Applicant is arguing Smith.  However as responded to above PTAB rulings are case specific.  The Examiner respectfully maintains the rejection based on the above response.


Claim Rejections - 35 USC § 101

U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful
improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.

Claims 1, 3-8, 15, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 3-8, 15, and 17-24 are directed to a method or product, which are
statutory categories of invention. (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product Claim 15. Claim 1 recites the
limitations of:
A method comprising:
receiving, by a submission manager, a first trade order to be communicated to an electronic exchange by a first user associated with a trading entity, the first trade order to buy or sell a first order quantity of a tradeable object at a price offered at the electronic exchange;
comparing, by the submission manager, the first trade order to one or more trade orders in a submission record to determine whether a contra-side second trade order is included in the one or more trade orders of the submission record created for the trading entity, wherein the contra-side second trade order was communicated to the exchange by a second user associated with the trading
entity;
determining, by the submission manager, that the contra-side second trade order corresponding to the trading entity is pending at the electronic exchange, wherein the contra-side second trade order is determined to be pending when the contra-side second trade order is for the price of the same tradeable object corresponding to the first trade order and a second order quantity corresponding to the contra-side second trade order has not been filled or cancelled at the electronic exchange, wherein the contra-side second trade order is for an opposite order side than the first trade order, wherein an order side includes a buy side or a sell side;
preventing, by the submission manager, the first trade order from being sent to the electronic exchange while the contra-side second trade order is pending at the electronic exchange, wherein preventing the first trade order from being sent to the electronic exchange includes;
storing, by the submission manager, the first trade order in a prioritized queue according to an assigned priority ranking, while the contra-side second trade order is pending at the electronic exchange;
monitoring, by the submission manager, a status of the contra-side second trade order at the electronic exchange, wherein the status is determined
periodically according to a time interval established by a timer; and
determining, by the submission manager, based on a check with the timer, that the contra-side second trade order is no longer pending at the electronic exchange based on the status of the contra-side second trade order, wherein the contra-side second trade order is no longer pending at the electronic exchange when the second order quantity corresponding to the contra-side second trade order is filled or cancelled;
determining, by the submission manager, the first trade order is next in the prioritized queue based on the assigned priority ranking; and
sending, by the submission manager, the priority-ranked first trade order to the electronic exchange in response to the determination that the contra-side second trade order is no longer pending at the electronic exchange.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction (e.g. monitoring the status of the contra-side second trade order and sending the first trade order to the electronic exchange). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite: a submission manager (Claim 1); a non-transitory storage medium, a processor (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See Applicant’s specification para. [0058] about using any suitable processor and general processors. The “submission manager” appears to be just software (para. [0080] of the instant disclosure). Also, MPEP 2106.05(f) and applying judicial exceptions on a computer as not indicative of a practical application. The “timer” is taught is taught and claimed at a high level of generality and “timer” is mentioned only once in the disclosure (see para. [0014]) with no technical description. The timer itself, therefore, could be just software, hardware and software or anything that can provide timer. The timer is given as an example of something that can be used to check the order status. The initiated timer is subsequently used in the claim to just further limit the abstract idea of determining contra-sided second trader order is no longer pending, therefore just further limiting the abstract idea itself of trading. The priority ranked trades includes how they are written to an order book and therefore just further limit the order processing itself (para. [0070]). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Steps such as receiving, storing,
and sending (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 15 are not patent eligible.
(Step 2B: NO. The claims do not provide significantly more)
Dependent claims 3-8 and 17-24 further define the abstract idea that is present in their respective independent claims 1 and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract 

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
An updated search was conducted but does not result in a prior art rejection at this time.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693